13. Turkey's 2007 progress report (
- Before the vote on Amendment 11:
(DE) Mr President, we agree with our fellow Members that we should give appropriate recognition to the role of the Kurdish language in Turkey. Paragraph 11 requires some linguistic clarification on one point, however. I would therefore like to propose an oral amendment which has been agreed with the other shadow rapporteurs and the rapporteur. In the amended version, the sentence would therefore read as follows:
'including real possibilities to learn Kurdish within the public and private schooling system and to use it in broadcasting, in daily life and in access to public services'.
(Parliament agreed to accept the oral amendment)
- Before the vote on paragraph 19:
rapporteur. - (NL) We want to drop the word 'neighbouring' because we want the Ombudsman to work with all European ombudsmen and ombudswomen.
(Parliament agreed to accept the oral amendment)